The majority opinion heretofore rendered held that the appellee was liable for the taxes on annuity considerations paid to it throughout the period sued for, together with six per cent., interest per annum thereon from the dates when due respectively. It is now suggested that *Page 850 
the Court erred in holding that appellee was liable (1) for any of the taxes sued for; (2) for any interest thereon; and (3) that if liable for any taxes, the Court was in error in holding that the same could be collected on annuity considerations paid to the appellee during the first six months of the year 1932 for the reason that the right to recover the same for such period was barred by Section 6996, Mississippi Code of 1930, at the time of the filing of this suit. A majority of the members of the Court are of the opinion that the suggestion of error should be overruled as to the contention first above mentioned, while the two Justices who dissented from the former decision are of the opinion that the same should be sustained in toto; and it is the view of all that the same should be sustained on the second and third grounds above mentioned.
The case having been reversed and remanded by the former opinion and judgment of the Court for the purpose only of having the interest duly calculated on the taxes due, it is now ordered that the cause be reversed and that judgment be rendered here for the amount of the taxes due, without the assessment of any penalties or interest against the appellee.
The suggestion of error is therefore overruled in part and sustained in part accordingly.
Reversed and judgment here for the appellant.